



COURT OF APPEAL FOR ONTARIO

CITATION: Mihaljevich (Re), 2013 ONCA 784

DATE: 20131220

DOCKET: C57069

Hoy A.C.J.O., Gillese and Strathy JJ.A.

IN THE MATTER OF:  ANTE MIHALJEVICH

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ante Mihaljevich, appearing in person

Howard L. Krongold, appearing as
amicus

Joan Barrett, appearing for the Attorney General for
    Ontario

Gavin S. MacKenzie, appearing for the Centre for Addiction
    and Mental Health

Heard:  December 19, 2013

On appeal against the disposition of the Ontario Review
    Board dated, April 8, 2013.

APPEAL BOOK ENDORSEMENT


[1]

Mr. Mihaljevich has abandoned this appeal.


